Citation Nr: 0603994	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  05-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for labyrinthine 
dysfunction/Meniere's disease.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for labyrinthine dysfunction/Meniere's 
disease.  

The record shows that the veteran appointed the Missouri 
Division of Veterans Affairs as his representative in August 
1980.  It is noted, however, that he has apparently been a 
resident of Kansas for many years.  The pertinent documents, 
including the statement of the case and the supplemental 
statement of the case were sent to the veteran's 
representative in Missouri.  In a letter dated in May 2005, 
the RO advised the veteran that he could appoint a 
representative to represent him before the Board or that he 
could change the representative he had previously chosen to 
represent him.  The veteran has taken no action to change his 
representative.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss, evaluated as 10 percent disabling; tinnitus, evaluated 
as 10 percent disabling; and for actinic keratosis, evaluated 
as 10 percent disabling.

2.  Labyrinthine dysfunction/Meniere's disease was not 
present in service or for many years thereafter.

3.  There is no competent medical evidence linking 
labyrinthine dysfunction/Meniere's disease to service or the 
veteran's service-connected disabilities.


CONCLUSION OF LAW

Labyrinthine dysfunction/Meniere's disease was not incurred 
in or aggravated by service, nor is it proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the December 2004 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, a private and VA medical 
report and the reports of VA examinations.  The appellant has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence supporting the veteran's claim includes the 
service medical records and a report from a private 
physician.  The service medical records disclose that the 
veteran was struck by an assailant in October 1978, fell 
backwards, and struck his posterior head on a concrete curb.  
Following an examination, the assessment was blow to head, 
with very questionable loss of consciousness.  

The record shows that the veteran was seen by a private 
physician in August 1997.  The veteran related that he had 
been told in the past that he had Meniere's disease.  He 
stated that he had trouble getting up on a ladder.  Following 
an examination, the assessments were cochlear degeneration, 
labyrinthine dysfunction and questionable Meniere's disease.  

The veteran has been granted service connection for bilateral 
hearing loss, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and for actinic keratosis, 
evaluated as 10 percent disabling.

The evidence against the veteran's claim consists of the 
service medical records and post-service medical records.  
Although it is true, as noted above, that the veteran did 
strike his head after apparently being attacked in October 
1978, there is no indication that he reported experiencing 
dizziness when he sought treatment following that incident.  
It is significant to point out that an examination revealed 
that he was well oriented and alert.  He had no neurological 
deficits.  An X-ray study of the skull was negative.  The 
Board also notes that when he was examined in May 1979, prior 
to his discharge from service, the veteran reported suffering 
a head injury, but he denied having any dizziness, fainting 
spells or headaches.  A neurological evaluation was normal.  
The veteran did not mention a head injury or dizziness when 
he was examined by the VA in October 1980, to include on ear, 
nose and throat examination.  

The initial report of Meniere's disease was in 1997 when the 
veteran was seen by a private physician.  While the veteran 
asserted at that time that he had previously been told that 
he had Meniere's disease, he did not relate any symptoms to 
service or the head injury sustained therein.  

The only evidence providing a link between the claimed 
labyrinthine dysfunction/Meniere's disease and service or his 
service-connected disabilities, consists of the veteran's 
allegations.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that his Meniere's disease is 
related to service or his service-connected disabilities are 
neither competent nor probative of the issue in question.  
The fact remains that there is no indication in service or 
for many years thereafter of labyrinthine 
dysfunction/Meniere's disease.  There is no competent medical 
evidence linking labyrinthine dysfunction/Meniere's disease 
to service or the veteran's service-connected disabilities.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
labyrinthine dysfunction/Meniere's disease.


ORDER

Service connection for labyrinthine dysfunction/Meniere's 
disease is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


